Territory of Michigan 1 DISTRICT OF HURON & DETROIT J
Pleas at Detroit before George McDougall, chief judge, and James Abbott & Jacob Visger, associate judges of the court of the district of Huron & Detroit, of the term of august one thousand eight hundred eight.

The United States vs Richard Pattinson

In debt $i 12.95. 38 100 damages $50.
Be it remembered that at this present term of august one thousand eight hundred eight, came Harris H. Hickman attorney for the United States, and produced his certain writ & declaration in the words following to wit—
Territory of Michigan DISTRICT OF HURON & DETROIT
The United States to the Marshall of the district of Huron and Detroit Greeting: You are hereby commanded to take Richard Pattinson, if he may be found within your district, and him Safely Keep So that you may have his body before our judges of our district court at Detroit, on the third monday in august instant then & there in our Said court, before our judges, to answer the United States in a plea that he render to the Said United States one hundred and twelve dollars, ninety five cents and thirty eight one hundreth of a cent, which to them he doth owe, and from them doth unjustly detain, to their damage fifty dollars which Shall then & there be made to appear with other damages, and of this writ make due return. *269Witness George McDougall chief judge of our Said court, at Detroit the twelfth day of august one thousand eight hundred eight.
Peter Audrain, Clerk
Territory of Michigan ) > TO WIT DISTRICT OF HURON & DETROIT J
In the district court of Said district of the term of august in the year of our Lord one thousand eight hundred eight.

Declaration

The United States of America by Harris H. Hickman their attorney, complain of Richard Pattinson in custody &c in a plea that the Said Richard render unto the Said United States the Sum of one hundred twelve dollars, ninety five cents and thirty eight one hundreth of a cent, lawfull money of the United States which he the Said Richard owes to, and unjustly detains from the Said United States; for that Whereas the Said Richard, on the 19th day of September in the year of our Lord one thousand eight hundred five, at Detroit, in the district aforesaid by a certain writing obligatory, Sealed with his Seal (and now Shewn here to the court) the date whereof is on the Same day, and year aforesaid, acknowledged himself to be held & firmly bound unto the United States of America in the Said Sum of $112.95-38/100, to be paid to the Said United States of America when he Should be thereto after-wards requested.
Yet the Said Richard Pattinson (altho often requested) hath not yet paid the Said $112.95-38/100, or any part thereof, to the Said United States, but to pay the Same hath hitherto wholly refused and Still doth refuse to the Said United States of America, their damage of fifty dollars, and therefore they bring Suit, and there are pledges to prosecute, to wit
John Doe and Richard Roe
Harris H. Hickman atty
District aforesaid ss—
The United States of America put in their place Harris H. Hickman, their attorney, to prosecute their action against the Said Richard Pattinson.
And the defendant craves oyer &c, and the bond in the declaration alledged is read to him in the following words, to wit:
Know all men by these presents that we Richard Pattinson, and .... are held & firmly bound unto the United States of America in the Sum of one hundred & twelve dollars, ninety five 38/100 cents to be paid to the Said United States, for payment whereof we bind ourselves, our heirs, executors, and administrators jointly & severally firmly by these presents Sealed with our Seals, and dated this nineteenth day of September in the thirtieth year *270of the indepence of the United States, and in the year of our Lord one thousand eight hundred and five.
The Condition of this obligation is Such that if the above bounden Richard Pattinson, and .... or either of them, or either of their heirs, executors or administrators Shall and do on or before the nineteenth day of March next, well and truly pay, or cause to be paid unto the Collector of the Customs for the district of Detroit, for the time being, the Sum of fifty six dollars, forty Seven 69/100 Cents, being the amount of the duties this day ascertained, and due and owing on certain goods, wares & merchandize entered by the above bounden Richard Pattinson, as imported from the British territories in upper Canada, as per entry dated this day; then the above obligation to be void, otherwise it remains in full force & virtue.
Sealed & delivered in the presence of William Jones
Richd Pattinson
And the Said Richard Pattinson by E. Brush his attorney come & offered to the court a demurrer to the aforesaid declaration, and upon argument it is considered by the court that the Same Shall not be received; to which opinion of the court, the counsel for the Said defendant doth except and prays that the court will Sign this his bill of exceptions in the words following to wit—
Territory of Michigan DISTRICT OF HURON & DETROIT TO WIT
The United States of America vs Richard Pattinson In debt
Be it remembered that on the hearing & trial of this cause in the district court of the territory for the district of'Huron and Detroit of the term of august in the year of our Lord one thousand eight hundred eight, and on the twenty third day of the month, the Said Richard Pattinson by E. Brush, his attorney come here into court and prayed oyer of the Said writing obligatory, and of the condition thereof, and that the Same be recorded and to him it is read in the words following to wit.
Know all men by these presents that we Richard Pattinson and .... are held & firmly bound unto the United States of America in the Sum of one hundred and twelve dollars ninety five 38/100 cents to be paid to the United States for payment whereof we bind ourselves, our heirs, executors & administrators jointly & Severally firmly by these presents Sealed with our Seals and dated this nineteenth day of September in the thirtieth year of the Independence of the United States, and in the year of our Lord
*271one thousand eight hundred five— The condition of this obligation is Such that if the above bounden Richard Pattinson and .... or either of them, or either of their heirs, executors, and administrators, Shall and do on, or before the nineteenth day of March next, well & truly pay or cause to be paid unto the collector of the customs for the district of Detroit, for the time being the Sum of fifty six dollars forty Seven 69/100 cents, being the amount of the duties this day ascertained as due and owing on certain goods, wares, & merchandize entered by the above bounden Richard Pattinson, as imported from the British territories in upper Canada, as per entry dated this day, then the above obligation to be void otherwise it remains in full force and virtue.
Sealed & delivered in the presence of (Signed) Richard Pattinson (Seal)
Signed - William Jones
And whereupon the Said Richard by his attorney aforesaid offered unto the Court here his demurrer in law to the declaration of the Said United States of America thereof against him in the words following, to wit,
Richard Pattinson ads. of the United States of America—And the Said Richard Pattinson by E. Brush his attorney comes and defends the wrong & injury when &c and prays oyer of the Said writing obligatory, and of the consideration thereof, and that the Same may be recorded, and to him it is read and recorded, which being read & Seen and by the Said Richard fully understood he Saith that the declaration aforesaid, and the matter therein contained are not Sufficient in the law for the Said United States of America to have or maintain their Said action thereof against the Said Richard, to which Said declaration the Said Richard has no occasion, nor is he bound to make answer thereunto, wherefore for want of a Sufficient declaration in this behalf the Said Richard prays judgment, and that the Said United States of America may be barred from having and maintaining their aforesaid action thereof against him the Said Richard—And for causes of demurrer in this behalf the Said Richard Sets down and Sheweth to the court, the following, to wit
First—That the Said writing obligatory having been taken by the Collector of the United States Customs at the port & district of Detroit to Secure to the Said United States the payment of certain duties arising on the importation of certain goods, wares, & merchandize, (the Said goods wares & merchandize being others than teas imported from China or Europe) by the Said Richard Pattinson imported into the Said United States from the British territories in upper Canada, as by the condition thereof evidently appears is wholly and altogether insufficient in law for the Said United States to maintain their action upon in this that in the Said writing obligatory there is no person entered or bound with the Said Richard to the Said *272United States as Surety for the payment of the Said Sum of money therein contained, as by the 6iA Sec. of a certain Statute law of the Said United States of America entitled “an act to regulate the collection of duties on imports and tonnage,” is provided and required.
Secondly—That betwen the Said declaration and the Said writing obligatory there is a manifest, and Substantial variance in this, to wit, that the Said declaration charges the Said Richard Pattinson Singly, and individually, whereas the Said writing obligatory only Shows him of right to be held in absolute and indispensable conjunction with Some other person not therein named, but who nevertheless of right ought to have been named—and also for that the Said declaration is in other respects variant from the Said Writing obligatory, and wants form. Signed E. Brush atty for the Said
Richd Pattinson
District of Huron & Detroit ss—Richard Pattinson puts in his place E. Brush, his attorney, against the Said United States in the plea aforesaid.
To which Said demurrer the counsel for the Said United States objected and insisted that the Same ought not by the court be received, and the court concurred in this objection, and refused the Said demurrer, and gave judgment for the Said United States of America to recover of the Said Richard the Sum of one hundred twelve dollars, ninety five 38/100 cents, with interest at the rate of Six per centum per annum from the nineteenth day of March which was in the year of our Lord one thousand eight hundred Six with costs of Suit &c—To which opinion of the Court the Counsel for the Said Richard Pattinson excepted and prayed the court to Sign this his bill of exception.
The court acknowledge the exception to be well taken.
In testimony whereof I George McDougall, Chief Justice of the Said district Court for the district of Huron & Detroit in the territory aforesaid, have hereunto Set my hand and affixed my Seal, at Detroit aforesaid this twenty fourth day of august in the year of our Lord one thousand eight hundred eight, and in the Independence of the United States of America the thirty third Signed Geo: McDougall
Chief judge D. C.
And afterwards, to wit, on Wednesday the twenty fourth day of august one thousand eight hundred eight—on motion for Judgment, the attorney for the defendant offered to the Court a writ of Habeas Corpus for the removal of this action into the Supreme Court, and the Court after hearing arguments, refused to receive the Said writ, and ordered the trial to come on. The evidence & arguments having been heard, it is considered by the court that the United States recover of the Said Richard Pattinson one hundred and twelve dollars, ninety five 38/100 cents to be discharged on payment of *273fifty Six dollars forty Seven 69/100 cents with interest thereon from the Nineteenth day of march one thousand eight hundred Six, at the rate of Six per centum per annum untill paid, with costs of Suit.
I Peter Audrain, clerk of the court of the district of Huron & Detroit, do hereby certify the foregoing to be a true Copy of the record of Said court, and of the files in my office. In testimony whereof I have hereunto Set my hand and affixed the Seal of Said court, at Detroit, the twenty third day of September one thousand eight hundred eight. Peter Audrain Clk. D. C.

[In the handwriting of Peter Audrain]